DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liggett et al. (US 2012/0067246 A1) (“Liggett ‘246”) in view of Liggett 2012/0298443) (“Liggett ‘443”).
Referring to Claim 1: Liggett ‘246 teaches a member slide for a challenge course, comprising: 
a frame (30) with at least one wheel (120) rollably fixed thereon by an axle, the at least one wheel configured to engage and roll along at least one fixed rail (150); 

a first member (270) which extends through the frame (30) and through the puck (80) (Figs. 2 and 6); and 
a sheath (70) constructed as a hollow tube which surrounds the first member (270) downwardly from the puck (Fig. 6); 
wherein at least one width of the puck (80) is wider than the sheath (70) and wider than a portion of the frame (30) between the puck and the at least one wheel (see annotated Fig. 1 below).
	Liggett ‘246 teaches a first member (270) that extends through the frame (30) and puck (80) (Fig. 2), but Liggett ‘246 but does not teach a second member. However, Liggett ‘443 teaches a non-single point of failure member slide, wherein a first member (120) and a second member (130) extend through the frame (240) and through the puck (60, 70) (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Liggett ‘246 to use both a first and second member that extends through the frame and puck, as taught by Liggett ‘443, in order to protect against having a single point of failure in the hanging member and enhance safety.

    PNG
    media_image1.png
    599
    595
    media_image1.png
    Greyscale


Referring to Claim 2: Liggett ‘246 teaches a member slide, wherein the at least one wheel (12) comprises a first wheel and a second wheel (Fig. 1).

Referring to Claim 4: Liggett ‘246 teaches a member slide, wherein the first wheel and the second wheel (120) are arranged on opposing sides of the frame (30) and configured to engage and roll along separate fixed rails (150) (Fig. 1).

Referring to Claim 5: Liggett ‘246 teaches a member slide, wherein the first wheel and the second wheel (120) are mounted on a single axle which is disposed in an axle aperture extending through the frame (30) (Figs. 1 and 3) (Para. [0063]).

Referring to Claim 6: Liggett ‘246 teaches a first member (270) that extends downward from retention means (100) arranged above the frame (30) (Figs 2 and 6), but Liggett ‘246 does not teach a second member and respective retention means. However, Liggett ‘443 teaches a non-single point of failure member slide, wherein a first member (120) and a second member (130) extend downward from retention means (100, 110) arranged above the frame (Para. [0035]) (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Liggett ‘246 to use both a first and second member with retention means, as taught by Liggett ‘443, in order to protect against having a single point of failure in the hanging member and enhance safety. 

Referring to Claim 7: Liggett ‘246 teaches at least one washer (90) which surrounds the first member (270) between the retention means (100) and the frame (30) (Fig. 6) (Para. [0010]), but Liggett ‘246 does not teach a second member surrounded by said washer. However, Liggett ‘443 teaches at least one washer (80, 90) which surrounds the first member (120) and the second member (130) between the retention means (100, 110) and the frame (Para. [0035]) (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Liggett ‘246 to use both a first and second member surrounded by at least one washer, as taught by Liggett 

Referring to Claim 8: Liggett ‘246 teaches that the puck (80) comprises an upper disk and a lower disk (Fig. 2), but Liggett ‘246 does not specifically teach that the lower disk is provided as a replaceable wearing element. However, Liggett ‘443 teaches that the puck comprises an upper disk (70) and a lower disk (60), and the lower disk is provided as a replaceable wearing element (Para. [0058]) (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Liggett ‘246 to use a replaceable lower disk, as taught by Liggett ‘443, in order to allow the disk to be easily removed and replaced when excessive wear occurs.

Referring to Claim 9: Liggett ‘246 further teaches a member slide, wherein the frame (30) has a multi-piece (e.g. non-metallic bumpers 210) construction (Fig. 3). Further, the Examiner notes, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177,179.

Referring to Claim 10: Liggett ‘246 does not teach a sheath-member securement device arranged under and adjacent to the sheath, wherein the sheath-member securement device is a two-piece clamping collar or a hose clamp. However, Liggett ‘443 teaches a sheath-member securement device (240) arranged under and adjacent to the sheath (160), wherein the sheath-member securement device is a two-piece clamping collar or 

Referring to Claim 11: Liggett ‘246 does not teach a belt or strap disposed downwardly from the sheath and secured with respect to the first and second members, wherein the belt or strap is configured to attach to a user harness. However, Liggett ‘443 teaches a belt or strap (30) disposed downwardly from the sheath (160) and secured with respect to the first and second members(120, 130), wherein the belt or strap is configured to attach to a user harness (40) (Para. [0045]) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Liggett ‘246 to use a safety belt configured to attach to a user harness, as taught by Liggett ‘443, in order to removably secure a person and ensure safety.

Referring to Claim 12: Liggett ‘246 further teaches a challenge course system comprising a puck track (140), at least one fixed rail (150), and a member slide according to claim 1 (see rejection of claim 1 above).

Referring to Claim 13: Liggett ‘246 further teaches a challenge course system, wherein the puck track (140) comprises a slot (160) having a transverse width, the puck (80) of the member slide is wider than the transverse width of the slot of the puck track, and the 

Referring to Claim 14: Liggett ‘246 further teaches a challenge course system, wherein the at least one fixed rail (150) comprises a rolling rail (150) and a captive rail (190), and the captive rail retains the member slide on the rolling rail (Fig. 1).

Referring to Claim 16: Liggett ‘246 further teaches a challenge course system, wherein the at least one wheel (120) of the member slide comprises a first wheel and a second wheel (Fig. 1).

Referring to Claim 18: Liggett ‘246 further teaches a challenge course system, wherein the first wheel and the second wheel (120) are arranged on opposing sides of the frame (30) of the member slide and configured to engage and roll along separate fixed rails (150) (Fig. 1).

Referring to Claim 19: Liggett ‘246 further teaches a challenge course system, wherein the first wheel and the second wheel (120) are mounted on a single axle which is disposed in an axle aperture extending through the frame (30) (Figs. 1 and 3) (Para. [0063]).

Referring to Claim 20: Liggett ‘246 teaches a first member (270) that extends downward from retention means (100) arranged above the frame (30) (Figs 2 and 6), but Liggett . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liggett ‘246 in view of Liggett ‘443 and Brannan (US 7,966,941).
Referring to Claim 15: Liggett ‘246 does not teach an inline brake configured to slow the member slide when rolling along the at least one fixed rail toward the puck track. However, Brannan teaches a rider controlled zip line trolley brake (abstract) (Fig. 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Liggett ‘246 to provide a rider controlled brake, as taught by Brannan, in order to allow the rider to slow the member slide to a comfortable speed and enhance rider enjoyment.

Allowable Subject Matter
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art fails to teach the combination of limitations recited in dependent claims 3 and 17. More specifically, the prior art fails to teach a member slide, wherein the first wheel and the second wheel are arranged on one side of the frame in a linear orientation and configured to engage and roll along the same fixed rail. Liggett ‘246 fails to teach first and second wheels arranged on the same side of the frame and rolling on the same fixed rail. Rather, Liggett ‘246 teaches opposing wheels running on separate fixed rails. Cableway frames that are laterally offset, off-center, or eccentric are known from applications such as Izett (US 1,087,062) and Brannan (US 7,966,941). However, the Examiner finds no obvious reason to modify the wheel orientation of Liggett ‘246 to meet the claimed limitations. Such a modification would require improper hindsight reasoning because one of ordinary skill in the art would want the frame (30) of Liggett ‘246 to be centered with the puck (80) to keep the weight centered on the cables (40) and avoid any moment forces (see Liggett ‘246, Fig. 1). Further, the Examiner finds that it would require improper hindsight reasoning to attach the puck (80) of Liggett ‘246 to the references listed above teaching cableway frames that are laterally offset, off-center, or eccentric. Attaching such a puck would require a separate track to engage the puck, and such a modification would require a complete redesign of the systems listed above. Thus, such a modification is deemed to be non-obvious.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.